               Case 19-12122-MFW               Doc 2048         Filed 07/29/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
FOREVER 21, INC., et al.,1                                        )   Case No. 19-12122 (MFW)
                                                                  )
                                   Debtors.                       )   (Jointly Administered)
                                                                  )
                                                                  )   Re: Docket Nos. 585, 2009, &
                                                                  )   2011

             ORDER DENYING DEBTORS’ MOTION FOR ENTRY OF
           AN ORDER (A) APPROVING THE DISCLOSURE STATEMENT,
      (B) ESTABLISHING THE VOTING RECORD DATE, VOTING DEADLINE,
      AND OTHER DATES, (C) APPROVING PROCEDURES FOR SOLICITING,
    RECEIVING, AND TABULATING VOTES ON THE PLAN, AND (D) APPROVING
    THE MANNER AND FORMS OF NOTICE AND OTHER RELATED DOCUMENTS

                 Upon the motion (the “Motion”) of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order: (a) approving the Disclosure

Statement for the Fourth Amended Joint Chapter 11 Plan of Forever 21, Inc. and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2009] (as modified,

amended, or supplemented from time to time, the “Disclosure Statement”); (b) establishing the

voting record date, voting deadline, and other related dates in connection with confirmation of

the Fourth Amended Joint Chapter 11 Plan of Forever 21, Inc. and Its Debtor Affiliates

Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2008] (as modified, amended, or
                                                           2
supplemented from time to time, the “Plan”); and (c) approving procedures for soliciting,


1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
    Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
    Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of
    the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.

2   Capitalized terms used but not defined herein have the meaning given to such terms in the Motion, the Plan, or
    the Disclosure Statement, as applicable.



KE 78791989
              Case 19-12122-MFW          Doc 2048       Filed 07/29/21    Page 2 of 2




receiving, and tabulating votes on the Plan and approving the manner and forms of notice and

other related documents as they relate to the Debtors, all as more fully set forth in the Motion, as

amended by Docket No. 2011; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having reviewed the Motion, as amended by Docket

No. 2011, and the United States Trustee’s Objection thereto [Docket No. 1995], and having

reviewed the Plan and the Disclosure Statement, and having heard the statements in support of

and objecting to the relief requested in the Motion at a hearing before this Court on July 22, 2021

(the “Hearing”); and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is denied.       The Plan fails to satisfy section 1129(a)(9) of the

Bankruptcy Code and is therefore patently unconfirmable.

        2.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: _____________, 2021
       Wilmington, Delaware




Dated: July 29th, 2021                                MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE

                                                  2
